3:20-cr-30034-SEM-TSH # 1   Page 1 of 9                                        E-FILED
                                                     Monday, 08 June, 2020 04:53:35 PM
                                                          Clerk, U.S. District Court, ILCD




                                                   




                                    s/ Zachary Robson




                                  s/ Tom Schanzle-Haskins
3:20-cr-30034-SEM-TSH # 1   Page 2 of 9
3:20-cr-30034-SEM-TSH # 1   Page 3 of 9
3:20-cr-30034-SEM-TSH # 1   Page 4 of 9
3:20-cr-30034-SEM-TSH # 1   Page 5 of 9
3:20-cr-30034-SEM-TSH # 1   Page 6 of 9
3:20-cr-30034-SEM-TSH # 1   Page 7 of 9
3:20-cr-30034-SEM-TSH # 1   Page 8 of 9
          3:20-cr-30034-SEM-TSH # 1      Page 9 of 9




                          s/ Zachary Robson




s/ Tom Schanzle-Haskins
